Citation Nr: 1415279	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-40 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical and Virtual VA claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral shin splints were last examined in October 2009.  The evidence suggests that his condition may have progressed or worsened since October 2009; therefore, more contemporaneous medical findings are needed to evaluate the current severity of his bilateral shin splints.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain any outstanding records, including from VA, dated since June 2009.

2. Then, schedule the Veteran for a VA examination regarding the current severity of his bilateral shin splints.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, functional impairment, or effects on employment and ordinary activities in detail. 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

